UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2297


FELDMAN'S MEDICAL CENTER PHARMACY, INCORPORATED,

                Plaintiff – Appellant,

          v.

CAREFIRST, INCORPORATED,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:10-cv-00254-SKG)


Submitted:   September 6, 2013             Decided:   October 9, 2013


Before SHEDD and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Paduano, PADUANO & WEINTRAUB, LLP, New York, New York,
for Appellant.      Anthony F. Shelley, MILLER & CHEVALIER
CHARTERED, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Feldman’s       Medical       Center       Pharmacy,         Inc.   appeals        the

district court’s denial of its motion for attorney’s fees. We

affirm.

      In    June      2009,     Feldman’s         filed      a     complaint        against

CareFirst,    Inc.     in     the   Circuit       Court      for    Baltimore       County,

Maryland, seeking reimbursement for medication it had dispensed

to   CareFirst’s      insureds.       CareFirst        removed      the   case      to   the

district court, which later denied Feldman’s motion for remand

on   the   ground     that     at    least       one    of    Feldman’s     claims       was

preempted     by     ERISA.    In    August      2010,       CareFirst    advised        the

district court that it was willing to voluntarily pay Feldman’s

claims based upon an advisory opinion from the Maryland Board of

Pharmacy that shed light on the underlying dispute. Thereafter,

CareFirst     paid     Feldman’s      claims      for       reimbursement      in    their

entirety, plus $23,017.00 in interest.

      After CareFirst paid, Feldman’s asserted that CareFirst had

improperly     calculated       the     amount         of    interest     owed,      which

Feldman’s claimed was $886,483.93 (in addition to the amount

already paid by CareFirst), and moved for summary judgment on

that issue. The district court ultimately granted Feldman’s an

additional    $11,983.00       in    interest.         Feldman’s     thereafter      moved

for attorney’s fees, which the district court denied. Feldman's



                                             2
Med. Ctr. Pharm., Inc. v. CareFirst, Inc., 898 F. Supp. 2d 883

(D. Md. 2012).

      In an ERISA action, a district court has discretion under

29 U.S.C. § 1132(g)(1) to award costs and reasonable attorney’s

fees to either party, so long as the party has (1) achieved

“some degree of success on the merits,” and (2) is entitled to

an award under the five factors we set forth in Quesinberry v.

Life Ins. Co. of N. Am., 987 F.2d 1017, 1029 (4th Cir. 1993).

Williams v. Metro. Life Ins. Co., 609 F.3d 622, 634–35 (4th Cir.

2010) (quoting Hardt v. Reliance Standard Life Ins. Co., 130 S.

Ct.   2149    (2010)).   We     review    the    district      court’s   denial    of

Feldman’s motion for abuse of discretion. Id. at 634.

      The district court found Feldman’s had not achieved “some

success   on    the   merits”    because      (1)    its   lawsuit    was   not   the

catalyst causing CareFirst to pay the claims at issue, and (2)

the   award    of   prejudgment    interest      in    favor    of   Feldman’s    was

“trivial” since the court rejected Feldman’s central theory for

calculating     the   interest     owed    and      ultimately    awarded   a     much

lower amount than Feldman’s sought. Feldman's Med. Ctr. Pharm.,

Inc., 898 F. Supp. 2d at 897–907. Further, the court held that

even if Feldman’s had achieved some success on the merits, it

was still not entitled to an award of fees under the Quesinberry

factors. Feldman’s noted a timely appeal. On appeal, Feldman’s

contests both of these rulings.

                                          3
     Having   reviewed   the   parties’   submissions,   the   district

court’s opinion, and the applicable law, we affirm substantially

on the reasoning of the district court’s order. Feldman's Med.

Ctr. Pharm., Inc., 898 F. Supp. 2d 883. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before us and oral argument would not

aid the decisional process.

                                                               AFFIRMED




                                   4